Judgment of Special Term and judgment of Buffalo City Court reversed on the facts and a new trial granted in the City Court, with costs to appellant to abide the event, on the ground that the finding that the insured was not treated for a serious disease within two years is against the weight of the evidence. All concur. (The judgment of Supreme Court, Erie Special Term, affirms a judgment of the Buffalo City Court in favor of plaintiff in an action under a life insurance policy.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ,